DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2020 and September 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bain et al (US 2016/0161055) in view of Harig (US9,011,407) and Engineering ToolBox, (2008) (https://www.engineeringtoolbox.com/vacuum-pipes-air-velocity-d_1195.html).
Bain et al disclose a vacuum control system (pneumatic generator 140) for an end effector (102) attached to articulated arm (articulable robot arm – see paragraph [0022]), said vacuum control system comprising a high pressure vacuum source for selectively providing high vacuum to the end effector coupled to a selection mechanism (in suction mode, first valve 158 is substantially open such that converging portion 162 is in direct flow communication with diverging portion 164.  Further in the exemplary embodiment in suction mode, second valve 160 is positioned such that direct flow  communication from inlet 144 to process connection 148 is substantially blocked and direct flow communication from process connection 148 to discharge 146 is substantially open  – see paragraph [0033]), a high flow vacuum source  coupled to the selection mechanism for selectively providing high flow vacuum to the end effector including a vacuum flow (in blower mode, second valve 160 is 
positioned such that direct flow communication from inlet 144 to process connection 148 is substantially open and direct flow communication from process connection 148 to discharge 146 is substantially blocked – see paragraph [0035]) ; and a supply conduit plug that is movable between an open position responsive to a supply conduit being at vacuum such that the pressure within the supply conduit is substantially at a vacuum pressure (second valve 160 is positioned such that direct flow  communication from inlet 144 to process connection 148 is substantially blocked and direct flow communication from process connection 148 to discharge 146 is substantially open  – see paragraph [0033] and Figures 5-6), and a closed position responsive to the supply conduit being at a pressure that is substantially higher than vacuum pressure because the supply conduit plug has moved to block a portion of the supply conduit  (after the selected vacuum force is induced, second valve 160 is configured to substantially block flow communication between process connection  148 and discharge 146, and substantially block flow communication between  process connection 148 and inlet 144, such that the induced vacuum force is  substantially maintained in an absence of further flow of motive fluid 156 – see paragraph [0034] and Figures 5-6); wherein said end effector includes at least one first aperture (138) that is centrally located (along a center axis) with respect to a second plurality of apertures (130) (see annotated Figure 4 below), and wherein the at least the first aperture is selectively coupled to the high pressure vacuum source, and the second plurality of apertures is selectively coupled to the high flow vacuum source.

[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    588
    518
    media_image1.png
    Greyscale
  First Aperture                               Center Axis
Second Plurality of Apertures

However, Bain et al do not disclose that the vacuum pressure to be at least about 90,000 Pascals below atmospheric and the vacuum flow to be at least about 100 cubic feet per minute.  
Harig teaches a container having a sealing arrangement for desired reduced pressure of up to or over 90,000 Pascals below atmospheric pressure  (see col. 2, lines 19-21 and 35-40 and claim 1).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a tight sealing arrangement to the vacuum control system in order to be at least 90,000 Pascals below atmospheric, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  This would be a benefit for manufacturing and reliability in operation.

In addition, Engineering ToolBox, (2008) shows that a vacuum flow of at least 100 cubic feet per minute can be achieved based on the desired design of  percentage of vacuum  estimated to approximately air velocity and actual air volume (see example below from Engineering ToolBox).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that vacuum flow to be at least 100 cubic feet per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to provide efficient vacuum flow based on the desired specifications.

    PNG
    media_image2.png
    651
    1187
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 22-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-56 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Helm, Laverriere, Bar-Cohen, Seemann, and Hopkins are cited as being relevant art, because each prior art shows a vacuum control system having an end effector with a vacuum source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652